Citation Nr: 1637110	
Decision Date: 09/22/16    Archive Date: 09/30/16

DOCKET NO.  10-39 814	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, Virginia


THE ISSUES

1.  Entitlement to a rating in excess of 20 percent for degenerative disc disease (DDD) with lumbar spine strain.

2.  Entitlement to a compensable rating for prostatitis. 

3.  Entitlement to service connection for scoliosis of the thoracic spine.



REPRESENTATION

Appellant represented by:	Virginia Department of Veterans Services


ATTORNEY FOR THE BOARD

L. Willis, Associate Counsel

INTRODUCTION

The Veteran served on active duty in the Air Force from October 1982 to September 2006.

These matters come before the Board of Veterans' Appeals (Board) on appeal from December 2009 and July 2010 rating decisions issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Roanoke, Virginia.

This appeal was processed using the VBMS paperless claims processing system. Accordingly, any future consideration of this appellant's case should take into consideration the existence of this electronic record.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

First, the Board finds that a remand is necessary in order to afford the Veteran a contemporaneous VA examination so as to determine the current nature and severity of his DDD with lumbar spine strain and prostatitis.  In this regard, the Board observes that he was last examined by VA in July 2009.  The July 2009 examination report did not include any testing for pain on active and passive motion.  Correia v. McDonald, 28 Vet. App. 158 (2016) (precedential finding that the final sentence of 38 C.F.R. § 4.59 requires that VA examinations include joint testing for pain on both active and passive motion, in weight-bearing and nonweight-bearing and, if possible, with range of motion measurements of the opposite undamaged joint).  Also, upon a review of the record, the Board finds that there is evidence that the Veteran's prostatitis has worsened since July 2009.  Specifically, the Veteran's September 2010 VA Form 9 indicates that the Veteran receives continuous treatment for his prostatitis and suffers from an enlarged prostate.  As there is evidence that the Veteran's prostatitis may have worsened since the last examination, the Board finds that a remand for a VA examination is necessary to assess its current severity.  See Weggenmann v. Brown, 5 Vet. App. 281 (1993); see also Snuffer v. Gober, 10 Vet. App. 400 (1997) (a Veteran is entitled to a new examination where there is evidence that the condition may have worsened since the last examination).

Second, there is evidence that the Veteran's scoliosis preexisted service.  Thoracic scoliosis is listed on the Veteran's September 1982 service treatment record.  In the September 2009 rating decision, the RO denied the Veteran's claim for entitlement to scoliosis because it was determined that "[f]or VA purposes, scoliosis that began prior to military service is considered a constitutional or developmental abnormality," that is not subject to service connection.  The Veteran was not afforded a VA examination which directly addressed the etiology of the Veteran's scoliosis, including any relationship to the Veteran's service-connected DDD.  See September 2010 VA Form 9. 

The Board notes that diseases (but not defects) of congenital, development or familial (hereditary in) origin may be recognized as service-connected if the evidence as a whole establishes that the familial conditions in question were incurred in or aggravated during service within the meaning of VA regulations. VAOPGCPREC 82-90.  In other words, if the evidence as a whole establishes that a disease (but not a defect) of congenital, developmental or familial (hereditary in) origin was first manifested during service, or pre-existed service and progressed at an abnormally high rate during service, then service connection may be granted for such a disease.  See, e.g., VAOPGCPREC 82-90 (July 18, 1990); VAOPGCPREC 67-90 (July 18, 1990); VAOPGCPREC 1-90 (March 16, 1990).

In turn, defects of congenital, development or familial (hereditary in) origin may not be service-connected, because they are not diseases or injuries under the law.  38 C.F.R. § 3.303 (c) (2015).  However, many such defects can be subject to superimposed disease or injury.  If, during service, superimposed disease or injury does occur, service connection may be warranted for the resultant disability. VAOPGCPREC 82-90.

In the above context, VAOPGCPREC 82-90 initially points out that the terms "disease" and "defect" do in fact share many common elements and, as such, are often used interchangeably within the medical community.  However, the opinion went further in its inquiry to parse out the distinctions in the definitions of those terms for the purposes of VA disability claims adjudication.  According to the opinion, a "disease" may be defined as any deviation from or interruption of the normal structure or function of any part, organ, or system of the body that is manifested by a characteristic set of symptoms and signs, and whose etiology, pathology, and prognosis may be known or unknown, which is capable of improving or deteriorating.  In turn, a "defect" is defined as a structural or inherent abnormality or condition, which is more or less stationary in nature, and not considered capable of improving or deteriorating.  VAOPGCPREC 82-90; 55 Fed. Reg. 45711 (1990).

Defects of congenital, development, or familial (hereditary in) origin are normally static conditions which are incapable of improvement or deterioration.  Id.  A disease, on the other hand, even one which is congenital, development, or familial (hereditary in) origin, is usually capable of improvement or deterioration.  Id.  As such, the terms "defect" and "disease" have very specific meanings within the context of VA disability claims adjudication, with the former denoting a nature of being static and the latter denoting a nature of change.

Accordingly, VAOPGCPREC 82-90 and VAOPGCPREC 67-90 make clear that the term "disease" in 38 U.S.C.A. §§ 1110 and 1311, and the term "defect" in 38 C.F.R. § 3.303 (c) must be interpreted as being mutually exclusive.  In this function, when considering a condition of congenital, development, or familial (hereditary in) origin, close attention must be paid to whether the condition is properly classified as a "disease process" or is simply a "defect or abnormality."

In this case, the medical evidence of record does not clearly identify whether the Veteran's scoliosis, is a congenital "disease process," or is simply a congenital "defect or abnormality" within the definition of those terms as set forth above.  For this reason, the Board finds that a medical opinion, which takes into consideration the aforementioned distinction between a congenital "disease process" and a congenital "defect or abnormality," is necessary in order to make decision in this case.

Accordingly, the case is REMANDED for the following action:

1.  Schedule the Veteran for an examination in order to determine the current level of severity of his DDD with lumbar spine strain disability, and to determine whether his scoliosis is related to his service or his service-connected back disability.  The electronic claims folder and a copy of this remand must be made available to the examiner who should indicate on the examination report that (s)he has reviewed the folder in conjunction with the examination.  

The examination report should also include joint testing for pain on both active and passive motion, and do so on weight bearing and non-weight bearing.  See Correia, supra. 

Following review of the claims file and examination of the Veteran, the examiner should provide opinions on the following:

a)  Did the Veteran's scoliosis clearly exist prior to his active service in October 1982? If so, is the Veteran's scoliosis a congenital/developmental defect or a congenital disease? [Note: a congenital disease generally refers to a condition that is considered capable of improving or deteriorating while a congenital defect is generally not considered capable of improving or deteriorating.]

b)  If the scoliosis is a congenital disease, state whether the pre-existing scoliosis underwent a permanent worsening (as opposed to temporary exacerbation of symptoms) during service.

c)  If the scoliosis was permanently worsened during service, was that worsening clearly and unmistakably the result of the normal progression of the scoliosis during the period of active service from 1982 to 2006?

d)  If the Veteran's scoliosis is not a congenital defect or disease, is it at least as likely as not that scoliosis arose in service or was otherwise related to active service? 

e)  If the Veteran's scoliosis is not related to or worsened by service, does the Veteran's service-connected lumbar spine disability permanently worsen the scoliosis beyond natural progression (as opposed to temporary exacerbations of symptoms)? If the scoliosis was permanently worsened beyond natural progression (aggravated) by the service-connected spine disability, the examiner should quantify, if possible, the extent to which the disability was aggravated. 

2.  The Veteran should be afforded an appropriate VA examination in order to determine the current nature and severity of his prostatitis condition.  The electronic claims file, to include a copy of this remand, must be made available to and be reviewed by the examiner.  Any indicated evaluations, studies, and tests should be conducted.  

3.  Then, readjudicate the issues on appeal.  If the benefits sought on appeal are not granted, the Veteran and his representative should be furnished a supplemental statement of the case and provided an appropriate opportunity to respond before the claims files is returned to the Board for further appellate action.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
Bethany L. Buck
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).




